 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC ANDERSON,                                    No. 2:17-cv-1244 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    B. MENDOZA, et al.,
15                       Defendants.
16
                    On February 12, 2019, this court adopted the magistrate judge’s findings and
17
     recommendations and dismissed plaintiff’s § 1983 claims. ECF No. 26. Movant has filed a notice
18
     of appeal, ECF No. 28 and a motion for a certificate of appealability, ECF No. 30.
19
                    Plaintiff does not need a certificate of appealability to appeal this case. The
20
     certificate of appealability requirement only applies to claims for habeas corpus relief arising
21
     under 28 U.S.C. § 2254 or § 2255. See Fed. R. App. P. 22(b); see also Hulihan v. Reg’l Transp.
22
     Comm’n of S. Nevada, No. 2:09-CV-01096-ECR, 2012 WL 3135681, at *1 (D. Nev. Aug. 1,
23
     2012); Dalluge v. U.S. Dep’t of Justice, No. C11–5037RBL, 2011 WL 1675407, at *1 (W.D.
24
     Wash. May 4, 2011) (“As this case was brought pursuant to 42 U. S.C. § 1983, there is no
25
     requirement for a certificate of appealability.”); Jenkins v. Caplan, No. C 02–5603 RMW (PR),
26
     2010 WL 3057410, at *1 (N.D. Cal. Aug. 2, 2010) (“[A] Certificate of Appealability is
27

28
                                                        1
 1   inapplicable to a § 1983 action.”). Plaintiff’s request for a certificate of appealability, ECF No.
 2   30, is therefore DENIED as moot.
 3          IT IS SO ORDERED.
 4   DATED: April 19, 2019.
 5
                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
